WHATLEY, Judge.
Julie Ann Dickinson appeals an amended final judgment of paternity. We find error only in the trial court’s failure to determine each party’s responsibility for the minor child’s uncovered medical expenses which are reasonable and necessary. The trial court should make provision for these expenses to be paid by either or both parties based upon each party’s ability to pay. Green v. Green, 681 So.2d 769, 770 (Fla. 2d DCA 1996). As to all other issues, the final judgment is affirmed.
Affirmed in part, reversed in part, and remanded with directions.
KELLY and WALLACE, JJ., concur.